United States Court of Appeals
      for the Federal Circuit
                ______________________

           LIFETIME INDUSTRIES, INC.,
                 Plaintiff-Appellant

                          v.

                  TRIM-LOK, INC.,
                  Defendant-Appellee
                ______________________

                      2017-1096
                ______________________

   Appeal from the United States District Court for the
Northern District of Indiana in No. 3:13-cv-00819-RLM-
MGG, Senior Judge Robert L. Miller, Jr.
                ______________________

              Decided: September 7, 2017
                ______________________

    MICHAEL DAVID MARSTON, Botkin & Hall, LLP,
South Bend, IN, argued for plaintiff-appellant. Also
represented by GARRICK THEODORE LANKFORD.

   DANIEL M. CISLO, Cislo & Thomas LLP, Los Angeles,
CA, argued for defendant-appellee. Also represented by
CHONG WOOK PAK, MARK D. NIELSEN.
                ______________________

 Before LOURIE, MOORE, and O’MALLEY, Circuit Judges.
LOURIE, Circuit Judge.
2                 LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



    Lifetime Industries, Inc. (“Lifetime”) appeals from the
district court’s final judgment granting Trim-Lok, Inc.’s
(“Trim-Lok”) motion to dismiss Lifetime’s patent in-
fringement complaint for failing to adequately allege that
Trim-Lok either directly or indirectly infringed claims 1–6
of U.S. Patent 6,966,590 (“the ’590 patent”). See Lifetime
Indus., Inc. v. Trim-Lok, Inc., No. 3:13-cv-819, 2016 WL
5724451, at *3–5 (N.D. Ind. Sept. 30, 2016) (“Opinion”).
For the following reasons, we reverse.
                       BACKGROUND
    Lifetime owns the ’590 patent, which generally de-
scribes a two-part seal for use in a mobile living quarters
(also referred to as a “recreational vehicle” or “RV”) with a
slide-out room. See ’590 patent, col. 2 ll. 37–39. As the
name implies, a slide-out room is formed by extending a
portion of the side wall of the RV outward to create extra
interior space. See, e.g., id. col. 2 ll. 37–51. Figure 1 of
the ’590 patent shows an RV with the slide-out room
extended:




Id. fig. 1. A seal is “commonly placed along the interface
between the slide-out room and the opening in the side-
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.             3



wall of the mobile living quarters to prevent water, debris,
and excessive air drafts from entering the interior of the
mobile living quarters from the outside.” Id. col. 1 ll. 18–
23.
    According to the patent, prior art seals had to be
separately mounted to both the slide-out room and the
wall of the RV, could not be easily adapted to different RV
models, or were difficult to replace. Id. col. 1 ll. 36–38,
51–58. The inventor explained that the claimed two-part
seal could be “easily adapted for installation on different
slide-out room configurations” and could be “easily as-
sembled and installed.” Id. col. 2 ll. 12–18. Claim 1 is
exemplary:
    1. A resilient seal used in combination with a
       mobile living quarters having a slide-out room
       defining an interior space, said mobile living
       quarters comprising a first sidewall having an
       exterior side, said first sidewall defining an
       opening through which said slide-out room is
       shifted between open and closed positions rela-
       tive the first sidewall, said slide-out room in-
       cluding a second sidewall spaced from said
       first sidewall and an end wall defining said in-
       terior space, said end wall including a periph-
       eral flange overlapping said first sidewall
       when said slide-out room is in its said closed
       position, said seal comprising a mounting por-
       tion attached to said first sidewall along said
       opening and a separate bulb portion, said bulb
       portion slidably connected to said mounting
       portion for comp[r]essible contact with said
       flange of said exterior wall when said slide-out
       room is in its said closed position.
Id. col. 4 ll. 7–22. Dependent claims 2–5 further limit “the
seal and mobile living quarters of claim 1,” and independ-
ent claim 6 is directed to a “method of attaching a seal to
4                 LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



a mobile living quarters having a slide-out room.” Id. col.
4 ll. 23–64.
     On August 12, 2013, Lifetime sued Trim-Lok, alleging
that Trim-Lok both directly and indirectly infringed the
’590 patent. See Joint Appendix (“J.A.”) 1–4. Trim-Lok
moved to dismiss the original complaint on the basis that
Lifetime did not adequately identify the product or prod-
ucts that allegedly infringed. J.A. 22–33. Lifetime thus
filed a first amended complaint (“FAC”) in an attempt to
identify the accused products. J.A. 37–43. Trim-Lok
moved to dismiss the FAC on that same basis. J.A. 65–
84. The district court granted the motion, and also grant-
ed Lifetime leave to file a second amended complaint
(“SAC”). J.A. 180–87. Accordingly, Lifetime filed an SAC.
See J.A. 188–199.
    In the SAC, Lifetime alleged that in the months be-
fore it filed the original complaint, two of its engineers
with knowledge of the ’590 patent and the Lifetime prod-
ucts that it covered left Lifetime and began working for
Trim-Lok. Lifetime alleged that Andrew Busch (“Busch”),
who participated in the design of Lifetime’s seals, left
Lifetime on or around March 1, 2013. J.A. 190–91 ¶ 17.
Lifetime also alleged that Daryl Torrey (“Torrey”), who
participated in the design of manufacturing equipment
and tooling for Lifetime’s products, left Lifetime on or
around May 3, 2013. J.A. 191 ¶ 18. Lifetime alleged that
within one month of Busch and Torrey leaving Lifetime,
they began working at Trim-Lok. J.A. 190–91 ¶¶ 17–18.
    Lifetime further alleged that it learned that Trim-Lok,
for the first time, was offering for sale a two-part seal for
an RV with a slide-out room in June 2013, soon after
Busch and Torrey began working for Trim-Lok. J.A. 190
¶ 16. Specifically, Lifetime alleged that Ed Ksiezopolski
(“Ksiezopolski”), a Lifetime representative, discovered a
two-part Trim-Lok seal installed on an RV with a slide-
out room at a plant run by Forest River, an RV manufac-
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.             5



turer, in Elkhart County, Indiana (“the Forest River
plant”). J.A. 190 ¶ 16.
    Thus, Lifetime alleged that Trim-Lok either directly or
indirectly infringed the ’590 patent by causing the two-
part seal to be installed on the RV at the Forest River
plant. Supporting its claim of direct infringement, Life-
time alleged that “[a]t least one representative, agent, or
employee of” Trim-Lok visited the Forest River plant
while “acting on behalf of” Trim-Lok, and “directly in-
stalled” Trim-Lok’s two-part seal onto “an RV having a
slide-out room.” J.A. 194 ¶ 33. Lifetime alleged that the
Trim-Lok agent installed the seal “for the purpose of test
fitting [the seal] on a Forest River RV . . . and to solicit
sales” of the seal to Forest River. Id.
    As for induced infringement, Lifetime alleged that
Forest River’s “making, using, offering for sale and selling
of an RV having the Accused Product [i.e., the two-part
seal] constitutes infringement,” J.A. 195 ¶ 40, that Trim-
Lok “influenced Forest River” to include the two-part seal
in their RVs, “knowing that such combination would fulfill
all elements of at least one claim of the ’590 patent,” J.A.
195–96 ¶ 42, and that “employees or representatives or
agents of [Trim-Lok] assisted in the installation, [or]
directed the installation” of the seals, J.A. ¶ 43. Thus,
Lifetime alleged that Trim-Lok induced Forest River to
infringe. Id.
    Concerning contributory infringement, Lifetime al-
leged that the two-part seal sold by Trim-Lok had only
one purpose—for use on RVs with slide-out rooms, J.A.
197 ¶ 55, that Trim-Lok assisted in or directed the instal-
lation of the seal on an RV, J.A. 197 ¶ 51, and that the
seals were not staple articles of commerce suitable for
noninfringing use, J.A. 197–98 ¶ 57.
   Trim-Lok again moved to dismiss the complaint, argu-
ing that Lifetime had not adequately identified the ac-
cused product and that Lifetime had not adequately
6                 LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



pleaded direct or indirect infringement. Although the
district court determined that Lifetime had adequately
identified the accused product, it concluded that Lifetime
had not adequately pleaded its case. See Opinion, 2016
WL 5724451, at *3–5. The court concluded that Lifetime
had not adequately pleaded direct infringement because
the claims require both a two-part seal and an RV, and
Trim-Lok only manufactures seals. Id. at *4. The court
rejected Lifetime’s argument that Trim-Lok had “assisted
with the installation, directed the installation, or directly
installed” the Trim-Lok seal as confusing liability for
direct infringement with liability for contributory in-
fringement, which the court characterized as imposing
liability “based on an offer to sell a component, material,
or apparatus.” Id. Thus, the court dismissed Lifetime’s
direct infringement allegations.
   Regarding indirect infringement, the district court
concluded that Lifetime had not alleged “any facts from
which intent [to infringe] could be inferred in this case.”
Id. at *5. Instead, the court determined, Lifetime had
only made conclusory allegations that Trim-Lok had acted
knowingly and intentionally. Id. Accordingly, the court
dismissed Lifetime’s allegations of indirect infringement
as well.
   The district court entered judgment against Lifetime,
and Lifetime timely appealed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
   “We review a district court’s dismissal for failure to
state a claim under the law of the regional circuit.”
BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility
LLC, 827 F.3d 1341, 1347 (Fed. Cir. 2016) (citing In re
Bill of Lading Transmission & Processing Sys. Patent
Litig., 681 F.3d 1323, 1331 (Fed. Cir. 2012)). In the
United States Court of Appeals for the Seventh Circuit, a
district court’s grant of a motion to dismiss under Federal
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.             7



Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”) is re-
viewed de novo. Manistee Apartments, LLC v. City of
Chi., 844 F.3d 630, 633 (7th Cir. 2016). In so doing, the
Seventh Circuit “assume[s] all well-pleaded allegations
are true and draw[s] all reasonable inferences in the light
most favorable to the plaintiff.” Id.
    In arguing that the district court erred, Lifetime con-
tests direct and indirect infringement separately. We
take each argument in turn, beginning with direct in-
fringement.
                I.   DIRECT INFRINGEMENT
    Before reaching the merits of Lifetime’s allegations of
direct infringement, we must first address a dispute
relating to the pleading standard. To survive a motion to
dismiss under Rule 12(b)(6) a complaint must “contain
sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). A plaintiff meets
this requirement if it “pleads factual content that allows
the court to draw the reasonable inference that the de-
fendant is liable for the misconduct alleged.” Id. Meeting
this requirement requires a plaintiff to do more than
plead facts that are “‘merely consistent with’ a defend-
ant’s liability.” Id. (quoting Twombly, 550 U.S. at 557).
    In the past, Form 18 of the Appendix of Forms to the
Federal Rules of Civil Procedure (“Form 18”) was titled
“Complaint for Patent Infringement” and provided a
sample allegation of direct infringement. See Lyda v.
CBS Corp., 838 F.3d 1331, 1338 (Fed. Cir. 2016). We had
also held that compliance with Form 18 “effectively im-
munize[d] a claimant from attack regarding the sufficien-
cy of the pleading.” K-Tech Telecomms., Inc. v. Time
Warner Cable, Inc., 714 F.3d 1277, 1283 (Fed. Cir. 2013)
(internal citation omitted).
8                 LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



   However, Form 18 was abrogated by the Supreme
Court effective December 1, 2015. See Supreme Court of
the United States, Order Regarding Amendments to the
Federal Rules of Civil Procedure (Apr. 29, 2015),
https://www.supremecourt.gov/orders/courtorders/frcv15(u
pdate)_1823.pdf. That order also states that it will govern
“insofar as just and practicable, all proceedings” pending
on that date. Id. Thus, until December 1, 2015, com-
plaints that complied with Form 18 were “effectively
immunized,” K-Tech, 714 F.3d at 1283, from challenges to
the adequacy of their pleading.
   Lifetime filed its SAC on October 13, 2014, J.A. 188–
99, but the district court did not issue its order dismissing
the SAC until September 30, 2016, Opinion, 2016 WL
5724451, at *5. Thus, the SAC was filed while Form 18
was still in effect, but the court did not issue the order
dismissing it until after Form 18 was abrogated. In its
order, the court did not reference Form 18, but did re-
peatedly reference the Iqbal / Twombly standard. See
Opinion, 2016 WL 5724451, at *1–4.
    Lifetime argues that the district court erred in dis-
missing its direct infringement count because the court
should have applied the requirements of Form 18, rather
than Iqbal / Twombly. As the SAC meets the require-
ments of Form 18, Lifetime contends, the court erred even
if the SAC does not meet the Iqbal / Twombly standard.
Although Lifetime recognizes Form 18’s abrogation, it
argues that it would not be “just and practicable” to apply
what it views as the more rigorous Iqbal / Twombly
standard to its SAC, given the time period between when
the SAC was filed and Form 18’s abrogation. In the
alternative, Lifetime argues that the SAC meets the Iqbal
/ Twombly standard.
    Trim-Lok responds that the Supreme Court order spe-
cifically indicates that it should be applied to pending
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.             9



cases, and that the SAC does not meet either the re-
quirements of Form 18 or the Iqbal / Twombly standard.
   The parties assume that there is a difference between
the requirements of Form 18 and Iqbal / Twombly; how-
ever, we have never recognized such a distinction. See K-
Tech, 714 F.3d at 1284 (“That Form 18 would control in
the event of a conflict between the form and Twombly and
Iqbal does not suggest, however, that we should seek to
create a conflict where none exists.”). In any event, we
need not resolve the question whether there is a differ-
ence between the two standards here because, as we
explain, the SAC met the Iqbal / Twombly standard for
pleading direct infringement.
    We now turn to the merits of the district court’s deci-
sion. Lifetime argues that the district court erred in
dismissing its direct infringement count because the court
stated that Lifetime had to establish that “Trim-Lok knew
about the ’590 patent in June 2013, and knew that it was
infringing . . . that patent” to plead direct infringement,
Opinion, 2016 WL 5724451, at *3, but that patent in-
fringement is a strict-liability offense. Trim-Lok responds
that the court’s dismissal of the direct infringement count
was not predicated on Lifetime’s failure to plead
knowledge of the patent, and thus the section of the
court’s opinion quoted by Lifetime was taken out of con-
text.
   Although we agree with Lifetime that direct infringe-
ment is a strict-liability offense that does not require
knowledge of the patent or intent to infringe, see Commil
USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1926 (2015),
we also agree with Trim-Lok that the district court’s
statement did not affect its analysis or lead to its dismis-
sal of Lifetime’s allegations of direct infringement, see
Opinion, 2016 WL 5724451, at *3–4. “We sit to review
judgments, not opinions.” Stratoflex, Inc. v. Aeroquip
Corp., 713 F.2d 1530, 1540 (Fed. Cir. 1983); see also Doe v.
10                LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



Howe Military Sch., 227 F.3d 981, 992 (7th Cir. 2000)
(refusing to reverse discovery rulings where they “did not
make a difference in the disposition of the plaintiffs’
claims.”). The court’s judgment was not predicated on the
alleged error of law, and therefore that error does not
require reversal.
    The court’s decision relating to direct infringement
turned on the fact that the claims of the ’590 patent
require both a seal and an RV, but Trim-Lok only manu-
factures seals. See Opinion, 2016 WL 5724451, at *4.
Lifetime argues that it properly pleaded direct infringe-
ment because it alleged that a Trim-Lok employee or
representative “directly installed” Trim-Lok’s two-part
seal on “an RV having a slide-out room.” J.A. 194 ¶ 33.
    Trim-Lok responds that the district court correctly
dismissed the SAC because Trim-Lok only makes seals,
not the seal and RV combination required to infringe the
claims. Trim-Lok contends that Lifetime’s allegation that
a Trim-Lok agent installed the seal on a Forest River RV
is speculative and implausible because it does not identify
a person controlled by Trim-Lok who took an action that
would directly infringe.
    We agree with Lifetime that the SAC adequately
alleged that Trim-Lok directly infringed. “One who
‘makes’ a patented invention without authorization in-
fringes the patent.” Siemens Med. Sols. USA, Inc. v.
Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269,
1290 (Fed. Cir. 2011). Commercial manufacture is not
the only way that a combination can infringe. Limited
internal manufacture and use can also infringe. See id.
(remanding for determination of reasonable royalty
damages where infringing product was made, but not
sold). For example, we affirmed a finding of infringement
of claims to a combination of a primary fireplace burner
and a secondary burner because “each time [a secondary
burner] was attached to a primary burner by either [the
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.           11



alleged infringer] or an end-user, the combination was
infringing.” Golden Blount, Inc. v. Robert H. Peterson
Co., 438 F.3d 1354, 1362 (Fed. Cir. 2006). We have also
reversed a grant of summary judgment of noninfringe-
ment relating to orthopedic surgical implants where there
was “a genuine issue of material fact as to whether sur-
geons infringe by making the claimed apparatus” by
having the implant contact a patient’s bone, as required
by the patent, during surgery. Cross Med. Prods., Inc. v.
Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1312 (Fed.
Cir. 2005).
    The district court dismissed Lifetime’s direct in-
fringement count on the basis that Trim-Lok only made
one of the two components that comprised the patented
invention. Opinion, 2016 WL 5724451, at *4. Although
Lifetime did not allege that Trim-Lok made the RV onto
which it installed the seal, Lifetime did allege that Trim-
Lok installed the seal onto the RV; that is, Lifetime
alleged that Trim-Lok made an infringing seal-RV combi-
nation. J.A. 194 ¶ 33. Because Lifetime alleged that an
agent of Trim-Lok installed the seal onto the RV, and that
the resulting seal-RV combination infringed the ’590
patent, it alleged that Trim-Lok directly infringed in a
manner consistent with our precedents holding that
assembling the components of an invention is an infring-
ing act of making the invention.
     Trim-Lok’s complaints concerning lack of detail ask
for too much. There is no requirement for Lifetime to
“prove its case at the pleading stage.” Bill of Lading, 681
F.3d at 1339 (citing Skinner v. Switzer, 562 U.S. 521, 529
(2011)). Our precedent requires that a complaint place
the alleged infringer “on notice of what activity . . . is
being accused of infringement.” K-Tech, 714 F.3d at 1284.
The SAC meets that requirement. Lifetime identified
where the alleged infringement occurred (the Forest River
plant); when it occurred (in or around June 2013); who
performed the allegedly infringing act (an agent or em-
12                LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



ployee of Trim-Lok); and why (to test fit the seal onto the
RV and to solicit sales). J.A. 194 ¶ 33. Lifetime pleaded
other facts supporting its allegations as well: that Ksiezo-
polski discovered the seal installed “adjacent to the open-
ing for the slide-out room on the Forest River RV” and
learned that Trim-Lok was offering its seal for sale, J.A.
190 ¶ 16; that Trim-Lok admitted that it had offered its
seals for sale, J.A. 191 ¶ 20; and that former Lifetime
employees with knowledge of the seal design and manu-
facturing process had joined Trim-Lok shortly before June
2013, J.A. 190–91 ¶¶ 17–18. Drawing reasonable infer-
ences in Lifetime’s favor, these facts make it plausible
that a Trim-Lok agent installed the seal onto the Forest
River RV. “[W]e do not say that these inferences are, in
fact, correct or that they are the only fair inferences to be
drawn from the facts alleged.” Bill of Lading, 681 F.3d at
1340 n.12. Taken together, however, they render Life-
time’s pleadings sufficiently plausible to survive a motion
to dismiss.
    It is important to note that the limited scope of the
district court’s decision similarly limits our own review.
Its decision to dismiss Lifetime’s direct infringement
count was based solely on the conclusion that Trim-Lok
only made one component of the patented invention. As
explained above, Lifetime adequately alleged that Trim-
Lok created an infringing combination by installing its
seal onto an RV at the Forest River plant. We need not,
and do not, express any other opinion relating to the level
of detail contained in Lifetime’s SAC.
     Thus, for the foregoing reasons, we reverse the dis-
trict court’s dismissal of Lifetime’s direct infringement
allegations for failing to state a claim.
               II. INDIRECT INFRINGEMENT
    As Form 18 does not apply to allegations of indirect
infringement, the Iqbal / Twombly standard unquestiona-
bly applies to Lifetime’s allegations of induced and con-
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.            13



tributory infringement. See Superior Indus., LLC v. Thor
Glob. Enters., Ltd., 700 F.3d 1287, 1295 (Fed. Cir. 2012).
For an allegation of induced infringement to survive a
motion to dismiss, a complaint must plead facts plausibly
showing that the accused infringer “specifically intended
[another party] to infringe [the patent] and knew that the
[other party]’s acts constituted infringement.” Bill of
Lading, 681 F.3d at 1339.
    The district court dismissed Lifetime’s indirect in-
fringement counts on the basis that they failed to plead
“any facts from which intent could be inferred,” and
instead had only supplied conclusory allegations. Opin-
ion, 2016 WL 5724451, at *5. The court also noted that
Lifetime alleged that Trim-Lok had knowledge of the
patent and the alleged infringement in July 2013, when
Trim-Lok received a cease-and-desist letter, but that the
allegedly infringing acts occurred “well before.” Id.
    Lifetime argues that it pleaded sufficient facts to sup-
port a plausible claim of induced infringement because it
alleged that Busch and Torrey had knowledge of the ’590
patent and its scope. Specifically, Lifetime contends that
because it alleged that the employees hired by Trim-Lok
had knowledge of seal design and manufacturing relating
to products covered by the ’590 patent, that knowledge
could be imputed to the Trim-Lok employees that assisted
or directed the allegedly infringing installation. Taken
together, Lifetime contends, these facts plausibly estab-
lish that Trim-Lok knew that its acts constituted in-
fringement.
   Trim-Lok responds that Lifetime’s allegations, at best,
only alleged that it knew of the ’590 patent, not that it
had the intent to infringe. For example, Trim-Lok con-
tends that Lifetime’s former employees could have used
their knowledge of Lifetime’s seal to design around the
’590 patent’s claims. Thus, Trim-Lok continues, Lifetime
has only pleaded that Trim-Lok intended the consequenc-
14                LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



es of its actions, but has not adequately pleaded that
Trim-Lok intended to infringe.
    We agree with Lifetime that it has plausibly alleged
that Trim-Lok induced infringement of the ’590 patent.
“[T]he plausibility requirement is not akin to a ‘probabil-
ity requirement at the pleading stage; it simply calls for
enough fact[s] to raise a reasonable expectation that
discovery will reveal’ that the defendant is liable for the
misconduct alleged.” Bill of Lading, 681 F.3d at 1341
(quoting Twombly, 550 U.S. at 556).
     At the outset, we agree with Lifetime that it ade-
quately pleaded that Trim-Lok had knowledge of the
patent before the allegedly infringing act. Lifetime specif-
ically alleged that Busch and Torrey had knowledge of the
patent and its scope when they joined Trim-Lok in the
months before June 2013. J.A. 190–91 ¶¶ 17–18. Draw-
ing reasonable inferences in Lifetime’s favor, these facts
make it plausible that Trim-Lok had knowledge of the
’590 patent before June 2013.
    We also agree that Lifetime plausibly pleaded that
Trim-Lok had the intent to infringe. Trim-Lok’s respons-
es again ask too much. Lifetime pleaded that Trim-Lok
had knowledge of the ’590 patent, its scope, and the
products covered thereby. After Trim-Lok gained that
knowledge, Lifetime alleged that it then assisted in or
directed the installation of exactly the same type of seal
as the one described in the patent onto an RV at the
Forest River plant. Lifetime alleged, moreover, that
Trim-Lok never made or sold these particular seals prior
to gaining that knowledge, and that the seals have no
noninfringing use. Our precedent does not require Life-
time to do more.
    Bill of Lading is instructive. 681 F.3d at 1339. In
that case it was unclear whether the claimed method had
been performed at all, but we determined that the patent
owner had adequately pleaded intent where it alleged
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.             15



knowledge of the patent and had plausibly pleaded that
the defendants’ customers performed the claimed method.
Id. at 1341–42. Lifetime pleaded facts that are at least as
strong, because Lifetime could rely on direct evidence (i.e.,
the two-part seal found installed on an RV at the Forest
River plant) that tended to show infringement. This
evidence, taken together with Trim-Lok’s prior knowledge
of the patent and viewed in Lifetime’s favor, “gives rise to
a reasonable inference that [Trim-Lok] intend[ed] to
induce” Forest River to infringe. Id. at 1341. Thus, we
reverse the district court’s dismissal of the induced in-
fringement count.
    Finally, Lifetime argues that the district court erred
in dismissing its contributory infringement count because
contributory infringement only requires knowledge of the
patent and of infringement, not the intent to infringe, and
that it adequately pleaded the elements of contributory
infringement.     Trim-Lok responds that contributory
infringement does require the intent to infringe, and that
Lifetime inaccurately equates knowledge of the patent
with knowledge of infringement.
     We agree with Lifetime that it plausibly pleaded con-
tributory infringement. Contributory infringement oc-
curs, inter alia, when a party sells “a component of a
patented . . . combination . . . constituting a material part
of the invention, knowing the same to be especially made
or especially adapted for use in an infringement of such
patent, and not a staple article or commodity of commerce
suitable for substantial noninfringing use.” 35 U.S.C. §
271(c). We have held that contributory infringement
requires “only proof of a defendant’s knowledge, not
intent, that his activity cause infringement.” Hewlett-
Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469
(Fed. Cir. 1990); see also Commil, 135 S. Ct. at 1927
(“[C]ontributory infringement requires knowledge of the
patent in suit and knowledge of patent infringement.”
(citation omitted)). Thus, the district court erred to the
16                LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.



extent that it dismissed the contributory infringement
count for failing to plausibly allege that Trim-Lok intend-
ed to infringe.
    Lifetime also plausibly pleaded that Trim-Lok knew of
the patent and knew of infringement. As explained
previously, Lifetime adequately pleaded that Trim-Lok
gained knowledge of the patent before June 2013 from
Busch and Torrey. Lifetime also pleaded that a two-part
seal was found installed on a Forest River RV, and that
Trim-Lok employees assisted with or directed that instal-
lation. It is reasonable to infer, based on those facts and
at this stage of litigation, that Trim-Lok also knew of
infringement.
      Trim-Lok also generally contends that Lifetime has
not plausibly pleaded that the seal was installed by others
with the assistance or under the direction of Trim-Lok
employees because Lifetime’s direct infringement count
alleges that Trim-Lok employees installed the seal them-
selves. But “[t]he Federal Rules permit a party to plead
in the alternative.” Bancorp Servs., L.L.C. v. Sun Life
Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir.
2012). Moreover, the seal discovered by Ksiezopolski was
installed on the Forest River RV by someone, and the two
plausible installers are either Trim-Lok employees or
Forest River employees. If it was Trim-Lok employees,
then Trim-Lok may be liable for direct infringement; if it
was Forest River employees, then Trim-Lok may be liable
for indirect infringement. Thus, a more developed record
will clarify what role, if any, Trim-Lok employees had in
the installation of the seal at the Forest River plant. At
present, Lifetime has adequately pleaded both direct and
indirect infringement. Accordingly, we reverse the dis-
trict court’s dismissal of the indirect infringement counts.
                       CONCLUSION
    We have considered the remaining arguments, but
find them unpersuasive. For the foregoing reasons, the
LIFETIME INDUSTRIES, INC.   v. TRIM-LOK, INC.           17



decision of the district court is reversed and remanded for
further proceedings consistent with this opinion.
            REVERSED AND REMANDED